DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 August 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2020/0021899 (“US1”).
Regarding claim 21, US1 discloses an electro-optical chip (Fig2E, [0008]) comprising: an optical input port (359) located on a first side of the electro-optical chip (fig.2E, [0064]; an optical output port (363) located on a second side of the electro-optical chip (fig.2E, [0065]); an 
Regarding Claim 22, US1 describes the first and second sides (363, 359)of the electro-optical chip as opposite sides of the electro-optical chip (fig.2E, [0064]).
Regarding Claim 23, US1 describes the first and second sides of the electro-optical chip as adjacent sides of the electro-optical chip (laser and Tx; fig.2F, [0070]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-8, 24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over US1.
Regarding Claim 1, US1 describes an electro-optical chip ([0008]), comprising: an optical input port (359) located on a first side of the electro-optical chip (fig.2E, [0064]); an optical output port (363) located on the first side of the electro-optical chip (fig.2E, [0065]); an optical waveguide (361); a plurality of optical microring resonators (353) positioned along the first segment of the optical waveguide, each microring resonator of the plurality of optical microring resonators optically coupled to a different location along the first segment of the optical waveguide (fig.2E, [0064]); and electronic circuitry (358) for controlling a resonant wavelength of each microring resonator of the plurality of optical microring resonators (fig.2E, [0063]). US1 does not describe the optical waveguide including a first segment extending in a first direction, a second segment that extends from the first segment and that turns from the first direction to a second direction that is substantially opposite of the first direction, and a third segment that extends from the second segment in the second direction, wherein the first, second, and third segments collectively form a substantially U-shaped portion. However, US1 teaches a substantially U-shaped portion (367) of the optical waveguide in the embodiment of Fig 2E ( [0066] and suggests, in embodiment of fig. 2F and [0070], using three segment waveguide as the fiber coupled laser input to the rings and return to the Tx port in the opposite direction 
Regarding claim 2, US1 describes electronic circuitry (355) for controlling at least some of the plurality of optical microring resonators (353) to modulate light at a specified wavelength traveling through the optical waveguide between the optical input and the optical output (fig. 2E, [0065]).
Regarding claim 3, US1 describes electronic circuitry for controlling at least some of the plurality of optical microring resonators to operate as part of a respective photodetector device (281) to detect light of a specified wavelength traveling through the optical waveguide (fig. 2C, [0061]) 
Regarding claim 4, US1 does not describe that wherein the plurality of optical microring resonators is a first plurality of optical microring resonators, the electro-optical chip including a second plurality of optical microring resonators positioned along the third segment of the optical waveguide, each microring resonator of the second plurality of optical microring resonators 
Regarding claim 5, US1 describes electronic circuitry for controlling at least some of the second plurality of optical microring resonators to modulate light at a specified wavelength traveling through the optical waveguide between the optical input and the optical output (fig. 2F, [0070]).
Regarding claim 5, US1 describes electronic circuitry for controlling at least some of the second plurality of optical microring resonators to operate as part of a respective photodetector 
Regarding claim 7, US1 does not describe that the substantially U-shaped portion of the optical waveguide delineates a first region and a second region of the electro-optical chip, wherein the first region is partially circumscribed by the U-shaped portion of the optical waveguide and the second region is located on an opposite side of the U-shaped portion of the optical waveguide from the first region, wherein each of the first and second pluralities of optical microring resonators is positioned within the second region. However, US1 teaches in embodiment of fig. 2E and 2F using second plurality of ring resonator coupled to second side in chip 2 where both plurality of 353 and 375 are in a region as parallel separated from 367 region and it would have been reasonable to expect a person of ordinary skill in the art to choose this  configuration on a single chip that would be beneficial for the chip having all Tx and Rx waveguide in the same chip (same as fig. 7 in the application). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide, in the chip of US1, the substantially U-shaped portion of the optical waveguide delineates a first region and a second region of the electro-optical chip, wherein the first region is partially circumscribed by the U-shaped portion of the optical waveguide and the second region is located on an opposite side of the U-shaped portion of the optical waveguide from the first region, wherein each of the first and second pluralities of optical microring resonators is positioned within the second region, to benefit same side Rx/Tx ports for integrated optical circuit shown in fig. 2F of US1.
Regarding claim 8, US1 describes electronic circuitry for controlling the resonant wavelength of each microring resonator of the first plurality of optical microring resonators is 
Regarding claim 24, US1 describes the plurality of optical microring resonators is a first plurality of optical microring resonators positioned along the first segment of the optical waveguide (fig. 2E, [0064]). US1 does not describe wherein the optical waveguide includes a first segment extending in a first direction, a second segment that extends from the first segment and that turns from the first direction to a second direction different from the first direction, a third segment that extends from the second segment in the second direction, a fourth segment that extends from the third segment and that turns from the second direction back to the first direction, and a fifth segment that extends from the fourth segment in the first direction. However, US1 teaches in embodiment of fig. 2E using C-shape waveguide in the part 367 which can be comprising third, fourth, and fifth segments same as the figs. 10-12 in the application and it would have been reasonable to expect a person of ordinary skill in the art to choose this chip configuration to integrate more resonator in a single chip. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide, in the chip of US1, the optical waveguide includes a first segment extending in a first direction, a second segment that extends from the first segment and that turns from the first direction to a second direction different from the first direction, a third segment that extends from the second segment in the second direction, a fourth segment that extends from the third segment and that turns from the second direction back to the first direction, and a fifth segment 
Regarding claim 26, US1 describes  the second direction is about 180 degrees offset from the first direction (laser and Tx fibers in fig. 2F has 180 degree offset as U-shape return, [0070]).
Regarding claim 27, US1 describes the second direction is about 90 degrees offset from the first direction (waveguide 367 in fig. 2E has 90 degree offset from waveguide 361, [0066]).
Regarding claim 28, US1 describes wherein the plurality of optical microring resonators is a first plurality of optical microring resonators positioned along the first segment of the optical waveguide (fig. 2E, [0064]). US1 fails to explicitly teach wherein the optical waveguide includes a first segment extending in a first direction, a second segment that extends from the first segment and that turns from the first direction to a second direction different from the first direction, a third segment that extends from the second segment in the second direction, a fourth segment that extends from the third segment and that turns from the second direction to a third direction different from both the first and second directions, and a fifth segment that extends from the fourth segment in the third direction. However, US1 teaches in embodiment of fig. 2E using C-shape waveguide in the part 367 which can be comprising third, fourth, and fifth segments same as the figs. 10-12 in the application and it would have been reasonable to expect a person of ordinary skill in the art to choose this chip configuration to integrate more resonator in a single chip. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide, in the chip of US1, wherein the optical waveguide includes a first segment extending in a first direction, a second segment that extends from the first Segment and that turns from the first direction to a second direction different from the first direction, a third segment that extends from the second segment in the second direction, 
Regarding claim 29, US1 describes: electronic circuitry formed alongside the second plurality of optical microring resonators for controlling a resonant wavelength of each microring resonator of the second plurality of optical microring resonators (fig. 2E, [0063). US1 fails to explicitly teach a second plurality of optical microring resonators positioned along the third segment of the optical waveguide and between the first and third segments of the optical waveguide, each microring resonator of the second plurality of optical microring resonators optically coupled to a different location along the third segment of the optical waveguide. However, US1 teaches in embodiment of fig. 2E using C-shape waveguide in the part 367 which can be comprising third, fourth, and fifth segments same as the figs. 10-12 in the application and it would have been reasonable to expect a person of ordinary skill in the art to choose this chip configuration to integrate more resonator in a single chip. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide, in the chip of US1, a second plurality of optical microring resonators positioned along the third segment of the optical waveguide and between the first and third segments of the optical waveguide, each microring resonator of the second plurality of optical microring resonators optically coupled to a different location along the third segment of the optical waveguide, to benefit integration of more number of rings shown in fig. 2E of US1.
Regarding claim 30, US1 describes wherein the second direction is about 180 degrees offset from the first direction, and wherein the third direction is about 90 degrees offset from the .
Claims 9-20 and 25are rejected under 35 U.S.C. 103 as being unpatentable over US1 further in view of US Patent Application Publication 2019/0217288 (“US2”).
Regarding claim 9, US1 further comprising: a plurality of optical microring resonators positioned along the second segment of the optical waveguide, each microring resonator optically coupled to a different location along the second segment of the optical waveguide (fig. 2E, [0064]); and electronic circuitry for controlling a resonant wavelength of each microring resonator of the plurality of optical microring resonators (fig. 2E, [0063]). US1 fails to teach a third plurality of optical microring resonators positioned along the second segment of the optical waveguide, each microring resonator of the third plurality of optical microring resonators optically coupled to a different location along the second segment of the optical waveguide. US2 discloses a third plurality of optical microring resonators positioned along the second segment of the optical waveguide, each microring resonator of the third plurality of optical microring resonators optically coupled to a different location along the second segment of the optical waveguide (third set of rings in fig. 3, [0055]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system, as disclosed by US1, to utilize a third plurality of optical microring resonators positioned along the second segment of the optical waveguide, each microring resonator of the third plurality of optical microring resonators optically coupled to a different location along the second segment of the optical waveguide, as disclosed by  US2, because it can leverages the cost of the laser light supply system over more data communication channels (see US2, [0055)).
Regarding claim 10, US1 discloses electronic circuitry for controlling at least some of the plurality of optical microring resonators to modulate light at a specified wavelength traveling through the optical waveguide between the optical input and the optical output (fig. 2E, [0065]). US2 further discloses the third plurality of optical microring resonators (third set of rings in fig. 3, [0055]).
Regarding claim 11, US1 describes electronic circuitry for controlling at least some of the plurality of optical microring resonators to operate as part of a respective photodetector device to detect light of a specified wavelength traveling through the optical waveguide (fig. 2C, [0061], [0070]). US2 further discloses the third plurality of optical microring resonators (third set of rings in fig. 3, [0055]). 
Regarding claim 12, US2 further discloses the third plurality of optical microring resonators (third set of rings in fig. 3, [0055]). Neither US1 nor US2 explicitly teach wherein the substantially U-shaped portion of the optical waveguide delineates a first region and a second region of the electro-optical chip, wherein the first region is partially circumscribed by the U-shaped portion of the optical waveguide and the second region is located on an opposite side of the U-shaped portion of the optical waveguide from the first region, wherein each of the first, second, and third pluralities of optical microring resonators is positioned within the second region. However, US1 teaches in embodiment of fig. 2F and [0070] using three segment waveguide as the fiber coupled laser input to the rings and return to the Tx port in the opposite direction with a U-shape bend and it would have been reasonable to expect a person of ordinary skill in the art to choose this chip configuration that would be beneficial for the chip having all input and output ports in the same side (same as fig. 7 in the application). Thus, it would have been obvious to a person of ordinary in the art at the time of the invention to provide, in the chip 
Regarding claim 13, US1 further discloses wherein the electronic circuitry for controlling the resonant wavelength of each microring resonator of the first plurality of optical microring resonators is formed within the second region alongside the first plurality of optical microring resonators, and wherein the electronic circuitry for controlling the resonant wavelength of each microring resonator of the second plurality of optical microring resonators is formed within the second region alongside the second plurality of optical microring resonators, and wherein the electronic circuitry for controlling the resonant wavelength of each microring resonator of the plurality of optical microring resonators is formed within the second region alongside the third plurality of optical microring resonators (Tx slice alongside the first plurality of rings and Rx 
Regarding claim 14, US1 discloses an electro-optical chip ([0008]), comprising: an optical input port (359) located on a first side of the electro-optical chip (fig. 2E, [0064]"); an optical output port (363) located on the first side of the electro-optical chip (fig. 2E, [0065]); an optical waveguide (361) having a first end optically connected to the optical input port (359), the optical waveguide having a second end optically connected to the optical output port (363) (fig. 2E, [0065]), a plurality of optical microring resonators (353) positioned along the optical waveguide (361), each microring resonator (353) of the plurality of optical microring resonators optically coupled to a different location along the optical waveguide (fig. 2E, [0064]); and electronic circuitry (358) for controlling a resonant wavelength of each microring resonator of the plurality of optical microring resonators (fig. 2E, [0063]). US1 fails to explicitly teach the optical waveguide including a first segment extending in a first direction, a second segment that extends from the first segment and that turns from the first direction to a second direction that is substantially perpendicular to the first direction, a third segment that extends from the second segment in the second direction, a fourth segment that extends from the third segment and that turns from the second direction to a third direction that is substantially opposite of the first direction, and a fifth segment that extends from the fourth segment in the third direction, wherein the first, second, third, fourth, and fifth segments collectively form a substantially C-shaped portion of the optical waveguide, a plurality of optical microring resonators positioned along the third segment of the optical waveguide. However, US1 teaches in embodiment of fig. 2E using C-shape waveguide in the part 367 which can be comprising third, fourth, and fifth segments-same-as the figs. 10-12 in-the application and it 
Further regarding Claim 14, US2 does disclose a plurality of optical microring resonators positioned along the third segment of the optical waveguide (third set of rings in fig. 3, [0055]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system, as disclosed by US1, to utilize a plurality of optical microring resonators positioned along the third segment of the optical waveguide, as disclosed by US2, because it can leverage the cost of the laser light supply system over more data communication channels (see US2, [0055)).
Regarding claim 15, US1 describes electronic circuitry for controlling at least some of the plurality of optical microring resonators to modulate light at a specified wavelength traveling through the optical waveguide between the optical input and the optical output (fig. 2E, [0065]).
Regarding claim 16, US1 describes electronic circuitry for controlling at least some of the plurality of optical microring resonators to operate as a respective photodetector device (281) to detect light of a specified wavelength traveling through the optical waveguide (fig. 2C, [0061], [0070]).
Regarding claim 17,  neither US1 nor US2 explicitly teach wherein the substantially C-shaped portion of the optical waveguide delineates a first region and a second region of the electro-optical chip, wherein the first region is partially circumscribed by the C-shaped portion of the optical waveguide and the second region is located on an opposite side of the C-shaped portion of the optical waveguide from the first region, wherein the plurality of optical microring resonators is a first plurality of optical microring resonators positioned within the second region, the electro-optical chip including a second plurality of optical microring resonators positioned along the third segment of the optical waveguide within the first region, each microring resonator of the first and second pluralities of optical microring resonators optically coupled to a different location along the third segment of the optical waveguide, the electro-optical chip including electronic circuitry for controlling a resonant wavelength of each microring resonator of the second plurality of optical microring resonators. However, US1 teaches in embodiment of fig. 2E using C-shape waveguide in the part 367 which can be comprising third, fourth, and fifth segments same as the figs. 10-12 in the application and it would have been reasonable to expect a person of ordinary skill in the art to choose this chip configuration to integrate more resonator in a single chip. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide, in the chip of US1, the substantially C- shaped portion of the optical waveguide delineates a first region and a second region of the electro-optical chip, wherein the first region is partially circumscribed by the C-shaped portion of 
Regarding claim 18, US1 discloses electronic circuitry for controlling at least some of the second plurality of optical microring resonators to modulate light at a specified wavelength traveling through the optical waveguide between the optical input and the optical output (fig. 2E, [0065]).
Regarding claim 19, US1 discloses electronic circuitry for controlling at least some of the second plurality of optical microring resonators to operate as a respective photodetector device to detect light of a specified wavelength traveling through the optical waveguide (fig. 2F, [0070]).
Regarding claim 20, US1 further describes wherein the electronic circuitry for controlling the resonant wavelength of each microring resonator of the first plurality of optical microring resonators is formed within the second region alongside the first plurality: of optical microring resonators, and wherein the electronic circuitry for controlling the resonant wavelength of each microring resonator of the second plurality of optical microring resonators is formed within the 
Regarding claim 25, US1 discloses the electro-optical chip as recited in claim 24. US1 discloses further comprising: a second plurality of optical microring resonators, each microring resonator of the second plurality of optical microring resonators optically coupled to a different location along the third segment of the optical waveguide (fig. 2E, [0064]); electronic circuitry formed alongside the second plurality of optical microring resonators for controlling a resonant wavelength of each microring resonator of the second plurality of optical microring resonators (fig. 2E, [0063]). US1 fails to explicitly teach microring resonators positioned along the third segment of the optical waveguide and between the first and third segments of the optical waveguide; a third plurality of optical microring resonators positioned along the fifth segment of the optical waveguide and between the third and fifth segments of the optical waveguide, each microring resonator of the third plurality of optical microring resonators optically coupled to a different location along the fifth segment of the optical waveguide; and electronic circuitry formed alongside the third plurality of optical microring resonators for controlling a resonant wavelength of each microring resonator of the third plurality of optical microring resonators. However, Ayar US1 teaches in embodiment of fig. 2E using C-shape waveguide in the part 367 which can be comprising third, fourth, and fifth segments same as the figs. 10-12 in the application and it would have been reasonable to expect a person of ordinary skill in the art to choose this chip configuration to integrate more resonator in a single chip. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide, in the chip of US1, microring resonators 
Further, US2 in the related art of optical data communication, does disclose a third plurality of optical microring resonators (third set of rings in fig. 3, [0055]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system, as disclosed by US1, to utilize a third plurality of optical microring resonators , as disclosed by US2, because it can leverage the cost of the laser light supply system over more data communication channels (see US2, [0055]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874